Case 2:85-cv-04544-DMG-AGR Document 897 Filed 07/29/20 Page 1 of 7 Page ID #:39669



     1   CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
     2   Carlos R. Holguín (90754)
         256 South Occidental Boulevard
     3   Los Angeles, CA 90057
     4   Telephone: (213) 388-8693
         Email: crholguin@centerforhumanrights.email
     5
     6   NATIONAL CENTER FOR YOUTH LAW
         Leecia Welch (Cal. Bar No. 208741)
     7   Neha Desai (Cal. RLSA No. 803161)
     8   Poonam Juneja (Cal. Bar No. 300848)
         Freya Pitts (Cal. Bar No. 295878)
     9   1212 Broadway, Suite 600 Oakland, CA 94612
    10   Telephone: (510) 835-8098
         Email: lwelch@youthlaw.org
    11
    12
                                  UNITED STATES DISTRICT COURT
    13
                              CENTRAL DISTRICT OF CALIFORNIA
    14
                                         WESTERN DIVISION
    15
    16
         JENNY LISETTE FLORES, et al.,          Case No. CV 85-4544-DMG-AGRx
    17
    18         Plaintiffs,                      PLAINTIFFS’ REPORT ON PARTIES’
                                                CONFERENCE RE “TITLE 42” CLASS
    19   v.                                     MEMBERS.
    20   WILLIAM BARR, Attorney General of
                                                Status conference: Aug. 7, 2020
    21   the United States, et al.,
                                                Time: 11:00 a.m.
    22                                          Hon. Dolly M. Gee
               Defendants.
    23
    24
    25
    26
    27
    28
Case 2:85-cv-04544-DMG-AGR Document 897 Filed 07/29/20 Page 2 of 7 Page ID #:39670



     1      I.      INTRODUCTION
     2           By order dated July 25, 2020, the Court directed the Parties to “meet and
     3   confer regarding the issues with ‘hoteling’ raised in the Monitor’s Interim Report
     4   on the Use of Temporary Housing for Minors and Families Under Title 42 [Doc. #
     5   873] and provide a status update on their efforts to resolve those issues at the
     6   August 7, 2020 hearing in this matter.” Order re Defendants’ Ex Parte Application
     7   to Stay, July 25, 2020 [Doc. # 887] at 3.
     8           On July 27, 2020, the Parties and the Independent Monitor met and
     9   conferred in attempt to resolve their differences over Defendants’ failure to
    10   transfer class members designated for “Title 42 Return” to licensed placements
    11   “as expeditiously as possible,” as required by Settlement ¶¶ 12A and 19. The
    12   Parties were unable to bridge their differences, and in light of the gravity of the
    13   issue and the Court’s prior orders, Plaintiffs believe it salutary to apprise the Court
    14   of the results of their conference in advance of August 7.
    15           Defendants have not denied that they are detaining unaccompanied children
    16   in unlicensed hotels and other irregular placements for extended periods. See
    17   Plaintiffs’ Response to Objections to Independent Monitor’s Interim Report re
    18   Temporary Housing for Minors and Families Under Title 42, July 25, 2020
    19   (“Plaintiffs’ Response”) [Doc. # 889] at 5 and Exhibit C.
    20           Rather, as they suggested in their objections to the Independent Monitor’s
    21   report, see Defendants’ Objection to the Interim Report of the Independent
    22   Monitor (“Defs’ Objection”) [Doc. # 746] at 2, Defendants stated that they (1) do
    23   not consider children designated for expulsion pursuant to 42 U.S.C. §§ 265 or
    24   268 (“Title 42”) and orders issued in furtherance thereof in “immigration”
    25   custody; (2) may therefore detain such children without regard to the Settlement’s
    26   provisions; (3) will not allow Plaintiffs’ counsel access to interview such children
    27   as required by Settlement ¶¶ 32 and 33; (4) are not obliged to allow the
    28   Independent Monitor to monitor their treatment of such children; and (5) as far as

                                                   -1-
Case 2:85-cv-04544-DMG-AGR Document 897 Filed 07/29/20 Page 3 of 7 Page ID #:39671



     1   Defendants’ counsel could say, no one apart from Defendants themselves and
     2   their designees are entitled to monitor their treatment of “Title 42” children.
     3             Regrettably, it must fall to this Court once again to resolve the issues raised
     4   in the Independent Monitor’s Interim Report. Plaintiffs urge the Court to do so by
     5   ordering Defendants to treat “Title 42” children as Flores class members unless
     6   Defendants prevail on a motion to modify the Settlement to exclude “Title 42”
     7   children from its scope.1 As Plaintiffs demonstrate below, there is no legal basis
     8   to draw a distinction between “Title 42” children and other children in
     9   Defendants’ custody. They are entitled to all the protections of the Settlement,
    10   including its licensing, attorney-client visits, monitoring, and release provisions.
    11
    12       II.      BY ITS PLAIN TERMS, THE SETTLEMENT CLEARLY COVERS CHILDREN IN
    13                DEFENDANTS’ LEGAL CUSTODY IRRESPECTIVE OF “TITLE 42” DESIGNATION.
    14             “The Settlement is a consent decree, which, ‘like a contract, must be
    15   discerned within its four corners, extrinsic evidence being relevant only to resolve
    16   ambiguity in the decree.’” Flores v. Lynch, 828 F.3d 898, 905 (9th Cir. 2016)
    17   (quoting United States v. Asarco Inc., 430 F.3d 972, 980 (9th Cir. 2005)). “Where
    18   the contract is clear, the plain language of the contract governs.” Flores v.
    19   Johnson, 212 F. Supp. 3d 864, 870 (C.D. Cal. 2015), aff’d in relevant part, Flores
    20   v. Lynch, 828 F.3d 898.
    21             Applying the foregoing to the Settlement, it is abundantly clear that all
    22   children in Defendants’ custody are covered by the Settlement’s terms, regardless
    23   of Defendants having designated them for expulsion pursuant to Title 42.
    24             The Settlement protects “[a]ll minors who are detained in the[ir] legal
    25
    26   1
           There is ongoing litigation about the legality of Title 42, and the District Court in
    27   J.B.B.C. v. Wolf issued a preliminary holding rejecting the government’s claims that
    28   the program has a legal basis. No. 20-cv-01509-CJN, ECF. No. 39 (D.D.C. June
         24, 2020) [attached as Exhibit A]. That issue is not before this Court.

                                                       2           PLAINTIFFS’ RESPONSE TO INTERIM REPORT RE TITLE 42 HOUSING
                                                                                                     CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 897 Filed 07/29/20 Page 4 of 7 Page ID #:39672



     1   custody.” Settlement ¶ 10. Children whom the government designates for Title 42
     2   expulsion are clearly in Defendants’ “custody” because Defendants—and no one
     3   else—are detaining them.2 Nor could Defendants plausibly argue that such
     4   children are not in their “legal” custody, which would, after all, amount to a
     5   confession that such custody is instead illegal.
     6         Nothing in the Settlement grants protection only to children whom
     7   Defendants purport to detain pursuant to a particular statute or authority. Nor is
     8   there any serious question that Defendants take “Title 42” children into custody
     9   precisely because of their immigration status— or alleged lack thereof.
    10         First, Defendants are clearly not detaining U.S. citizens in hotels or like
    11   irregular facilities pursuant to Title 42. Such detention is reserved for children and
    12   families whom Defendants believe are not citizens or otherwise lawfully entitled
    13   to remain in the United States.
    14         Second, Defendants exert complete control over the physical custody and
    15   transfers of “Title 42” children. As the Independent Monitor’s Interim Report
    16   indicates, Defendants exercise unfettered discretion to transfer children detained
    17   as members of “Title 42” families from hotels to family residential centers
    18   (“FRCs”). See Interim Report at 13 (accompanied class member held in hotel for
    19   at least eight days before testing positive for COVID-19 and being transferred to a
    20   FRC). Defendants’ own data reports demonstrate that they transfer “Title 42”
    21   children from CBP to ICE custody. See Plaintiffs’ Response at 5 and Exhibit C.
    22         Third, Defendants control and determine any change in children’s legal
    23   status. Defendants wield the unfettered prerogative to “reclassify” children —
    24   often upon having been sued—such that “Title 42” children, as if by conjuration,
    25   are transformed into “Title 8” children, whom Defendants then transfer to ORR
    26
    27   2
          The definition of “custody” is “immediate charge and control (as over a ward or a
    28   suspect) exercised by a person or an authority.” See Merriam-Webster Online
         Dictionary, www.merriam-webster.com/dictionary/custody.

                                                    3          PLAINTIFFS’ RESPONSE TO INTERIM REPORT RE TITLE 42 HOUSING
                                                                                                 CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 897 Filed 07/29/20 Page 5 of 7 Page ID #:39673



     1   shelters and grant full opportunity to seek asylum and otherwise contest removal.
     2   See Declaration of Daniel A. Galindo, July 24, 2020, Exhibit B at ¶¶ 5-6:
     3        Indeed, since a stay of removal was entered for one of our clients on
              June 24, in J.B.B.C. v. Wolf, every time we have contacted the
     4
              government about a specific child who had not yet been removed, the
     5        government has removed that child from the Title 42 Process. As of
              July 24, 2020, the U.S. government has transferred at least 18
     6
              unaccompanied children out of the Title 42 process and into ORR care
     7        as a direct result of our efforts.
     8   Defendants’ “reclassification” of children from Title 42 to Title 8 only further
     9   serves to highlight their fiction of a fixed “Title 42” category that exempts
    10   children from the Settlement’s protections.
    11             Finally, the Ninth Circuit has made clear that the Flores Settlement “defines
    12   the class as ‘[a]ll minors who are detained in the legal custody of the
    13   [Defendants].’” Flores v. Lynch, 828 F. 3d at 905 (citing Settlement ¶¶ 4, 9, 10).
    14   Defendants’ attempt to flout the Settlement by means of “Title 42” incantation is
    15   indistinguishable from their oft-failed argument that “accompanied” children are
    16   beyond the Settlement’s scope. Id. (“We agree with the district court that ‘[t]he
    17   plain language of the Agreement clearly encompasses accompanied minors.’”).
    18
    19      III.      IF DEFENDANTS WISH TO EXCLUDE CHILDREN DESIGNATED FOR EXPULSION
    20                PURSUANT TO TITLE 42 FROM THE SETTLEMENT’S PROTECTIONS, THEY MUST
    21                BRING AND PREVAIL ON A MOTION TO MODIFY THE SETTLEMENT.
    22             The sole rationale Defendants have articulated for denying “Title 42”
    23   children the Settlement’s protections is that 42 U.S.C. §§ 265 and 268 and orders
    24   issued in furtherance thereof trump their obligations to place children in licensed
    25   care facilities “as expeditiously as possible” and to permit Plaintiffs’ counsel and
    26   the Independent Monitor to monitor the treatment and conditions such children
    27   experience during confinement.
    28             But if Defendants believe Title 42 supersedes the Settlement, they are

                                                      4          PLAINTIFFS’ RESPONSE TO INTERIM REPORT RE TITLE 42 HOUSING
                                                                                                   CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 897 Filed 07/29/20 Page 6 of 7 Page ID #:39674



     1   obliged to ask the Court to reform the Settlement, not arrogate unto themselves the
     2   prerogative to defy it. See Hook v. State of Ariz., 972 F.2d 1012, 1016 (9th Cir.
     3   1992) (“[T]he Department cannot simply ignore the consent decree because it
     4   believes the decree is overly broad. . . . [T]he proper procedure for seeking relief
     5   from a consent decree is a Rule 60(b) motion.”).
     6         As this Court has repeatedly held, all children falling within the class
     7   definition are entitled to the Settlement’s protections unless and until Defendants
     8   carry —
     9         [T]he burden of establishing that a significant change in circumstances
               warrants revision of the decree. A party seeking modification of a consent
    10         decree may meet its initial burden by showing either a significant change
    11         either in factual conditions or in law. The change in the law must be so
               significant that complying with both statute and a prior agreement would be
    12         “impermissible.”
    13   Flores v. Johnson, 212 F. Supp. 3d 864, 883 (C.D. Cal. 2015), aff’d in relevant
    14   part, Flores v. Lynch, 828 F.3d 898 (internal citations omitted) (emphasis added).
    15         Defendants’ ever making such a showing is so improbable as to border on
    16   the impossible and may explain why they have instead opted to ignore the
    17   Settlement of their own accord.
    18
    19      IV.    CONCLUSION
    20         Defendants’ penchant for unilaterally disregarding the plain text of the
    21   Settlement whenever it suits them has repeatedly shifted the burdens of bringing
    22   them into compliance on the Plaintiffs and the Court. It is time they be required to
    23   carry their burden of establishing grounds for modification before taking it upon
    24   themselves to ignore a binding consent decree. Until such time that Defendants
    25   prevail on a motion to modify the Settlement’s terms, Defendants must afford
    26   “Title 42” children the same Settlement protections afforded to other children in
    27   Defendants’ custody.
    28         Plaintiffs respectfully request that the Court order Defendants to treat “Title

                                                    5          PLAINTIFFS’ RESPONSE TO INTERIM REPORT RE TITLE 42 HOUSING
                                                                                                 CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 897 Filed 07/29/20 Page 7 of 7 Page ID #:39675



     1   42” class members in accordance with the Settlement, including its licensing,
     2   attorney-client visits, monitoring, and release provisions.
     3
         Dated: July 29, 2020             CENTER FOR HUMAN RIGHTS AND
     4                                    CONSTITUTIONAL LAW
     5                                    Carlos R. Holguín

     6                                    NATIONAL CENTER FOR YOUTH LAW
     7                                    Leecia Welch
                                          Neha Desai
     8                                    Poonam Juneja
     9                                    Freya Pitts
    10
                                          /s/ Carlos Holguín_______________
    11                                    Carlos Holguín
    12                                    One of the Attorneys for Plaintiffs
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                                   6           PLAINTIFFS’ RESPONSE TO INTERIM REPORT RE TITLE 42 HOUSING
                                                                                                 CV 85-4544-DMG-AGRX
